MOORE, CECELIA M., Associate Judge.
Daryl Neely appeals from the final order which dismisses his appeal to the Unemployment Appeals Commission (UAC) as untimely. Because the UAC lacked jurisdiction to entertain Mr. Neely’s appeal, we must affirm.
Section 443.151(4)(b)(3), Florida Statutes (1999), requires the UAC to dismiss appeals filed later than twenty days after the decision is mailed (or delivered) to the parties. Mr. Neely filed his appeal forty-eight days after the deadline. The statute does not provide for good cause exceptions to the dismissal rule. Nothing in the record suggests that Mr. Neely did not receive notice of the appeals referee’s decision or that he received it too late to timely appeal it. Therefore, the UAC did not err in dismissing the appeal as untimely. See Barnes v. Unemployment Appeals Comm’n, 779 So.2d 300 (Fla. 2d DCA 1999).
Affirmed.
BLUE, C.J., and PARKER, J., Concur.